Citation Nr: 0935532	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-00 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1969, 
and his service included a tour in the Republic of Vietnam.  
He died in December 2003.  The appellant is his widow.  

This matter originates from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The matter was previously before the 
Board in December 2006 at which time the Board denied the 
issues of entitlement to service connection for the cause of 
the Veteran's death, entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318, and entitlement to accrued benefits.  
The appellant filed a timely notice of appeal of the Board's 
December 2006 decision to the United States Court of Veterans 
Appeals (Court), and in a July 2008 Memorandum Decision, the 
Court affirmed the denial of accrued benefits and vacated and 
remanded the remaining two issues to the Board.

In April 2009, the Board referred the case to the Veterans 
Health Administration ("VHA") for a medical opinion on the 
appellant's claim.  In June 2009, the opinion was received 
and associated with the claims folder.  Also in June 2009, 
the appellant was furnished a copy of the opinion and was 
advised that she had 60 days to submit relevant evidence or 
argument in response.  See 38 C.F.R. §§ 20.901, 20.903 
(2008). 

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required on her part.




REMAND

After being furnished a copy of the VHA opinion that the 
Board obtained in June 2009 with respect to the appellant's 
appeal, and advised that she had 60 days to submit relevant 
evidence or argument in response (see 38 C.F.R. §§ 20.901, 
20.903 (2008)), the appellant responded in July 2009 with 
additional argument and accompanying evidence.  The appellant 
requested that her case be remanded to the Agency of Original 
Jurisdiction (AOJ) for review of the additional argument and 
evidence she submitted.

Pursuant to 38 C.F.R. § 20.1304(c) (2008), any additional 
pertinent evidence received by the Board that has not already 
been considered by AOJ must be referred to the AOJ for 
initial review unless there has been a waiver of such 
referral by the claimant.  In this case, there has been no 
waiver. Thus, the case is remanded to the RO to consider the 
evidence and conduct any further development deemed 
appropriate.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of entitlement to 
service connection for the cause of the 
Veteran's death and for entitlement to 
DIC under the provisions of 38 U.S.C.A. 
§ 1318 in light of all of the evidence of 
record.  If the benefits sought are not 
granted, furnish the appellant and her 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before returning 
the record to the Board for future 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

